Citation Nr: 1505349	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  06-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  His decorations for his active duty service include a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This issue was previously before the Board in July 2008, October 2011, April 2013 and May 2014.

The case was not remanded by the undersigned. 

Once an issue has been remanded, the Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, the Board finds that another remand is required.

The Board sincerely apologizes for the delay in the full adjudication of this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.


REMAND

In the May 2014 Board Remand, the Board directed the RO/AMC to obtain a VA addendum opinion addressing whether it is at least as likely as not that any current neuropathy of any, or all, extremities was "chronically worsened (i.e. aggravated)" by the Veteran's service-connected fibromyalgia.

The RO/AMC obtained an addendum opinion.  

Very unfortunately the opinion did not address the question presented.  The examiner opined that "the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness" and addressed the issue of whether peripheral neuropathy and fibromyalgia are distinct disabilities.

Thus, the Board finds that another medical opinion is warranted.

Again, the Board apologizes for the delay in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a new examiner and request an addendum opinion, with rationale, as to whether it is at least as likely as not that any current neuropathy of any, or all extremities, was aggravated by the Veteran's service-connected fibromyalgia.

The examiner should determine if a new VA examination is necessary in order to provide such an opinion.  

2.  Given the history of this case, a detailed check of the medical opinion requested should be undertaken.

After completing the above, and any other development that may be deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




